Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 6, 2022 has been entered. Claims 1-20 remain pending. The amendments to the claims overcome each and every objection and rejection under 35 USC 112(b) as set forth in the Non-Final Rejection mailed on March 17, 2022. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Samardzija et al. (U.S. Pub. No. 2018/0342784, hereinafter "Samardzija").
Regarding claim 1, Samardzija teaches (Figs. 1, 2, 5) An integrated heatsink and antenna structure (10) comprising: a radio frequency antenna portion (12); and a heatsink portion (20) coupled to at least one end of a ground plane (20) of the radio frequency antenna portion, wherein the heatsink portion includes at least one heatsink fin (30, 32, 34, 36) that extends away from the ground plane in opposite directions (Par. 53, “The two conductors are the positive and negative ports, and they are positioned in opposite directions to one another”).
Regarding claim 2, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure of claim 1, wherein the at least one heatsink fin includes heatsink fins flanking the ground plane on opposed edges thereof.
Regarding claim 3, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure of claim 1, wherein the radio frequency antenna portion (12) operates to improve the thermal performance of the heatsink portion (20, 22, 24); and the heatsink portion (20, 22, 24) operates to improve one or more antenna properties of the radio frequency antenna portion (12) (Pars. 41, 57, “The second antenna element can be large so as to increase efficiency and bandwidth” and “The heat dissipates easier into the air as it spreads over the additional surface of the antenna elements”).
Regarding claim 4, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure of claim 3, wherein the heatsink portion (20, 22, 24) operates to improve one or more antenna properties of the radio frequency antenna portion (12) by altering one or more of: radiation patterns of the radio frequency antenna portion (12); radiation efficiency of the radio frequency antenna portion (12); or bandwidth of the radio frequency antenna portion (12) (Pars. 41, 57, “The second antenna element can be large so as to increase efficiency and bandwidth” and “The heat dissipates easier into the air as it spreads over the additional surface of the antenna elements”).
Regarding claim 5, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure of claim 3, wherein the radio frequency antenna portion (12) increases the heatsink surface area and the heatsink portion (20, 22, 24) extends a ground plane (20) of the radio frequency antenna portion (12) so as to improve the radiation patterns of the radio frequency antenna portion (12) (Pars 47, 52).
Regarding claim 6, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure of claim 3, wherein the at least one heatsink fin (30, 32, 34, 36) provides capacitive loading to an open end of a radiating element of radio frequency antenna portion (12) (Par. 55).
Regarding claim 7, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure of claim 1, wherein the radio frequency antenna portion is configured to transmit or receive wireless communications and provides a path (40) for dissipating thermal energy or heat.
Regarding claim 8, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure of claim 1, wherein the radio frequency antenna portion includes multiple separate radio frequency antenna portions (12) that each form a planar inverted-F antenna (PIFA) (56) (Pars. 52, 55).
Regarding claim 9, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure of claim 8, wherein the PIFA (56) includes: a feed component (62); and a radiating component (58) that includes a shorted portion (58 at 64) and a radiating portion, wherein the shorted portion is coupled to the ground plane (20) of the radio frequency antenna portion.
Regarding claim 10, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure of claim 9, wherein: the feed component (62) engages the radiating component (58) at a feed point (intersection of 62 and 58); the shorted portion (58 at 64) of the radiating component (58) electrically shorts one end of the radiating component (58) to the ground plane (20).
Regarding claim 11, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure of claim 1, wherein the radio frequency antenna portion includes multiple separate radio frequency antenna portions (12) that each form a monopole antenna (52).
Regarding claim 12, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure of claim 1, wherein  the ground plane (20) of the radio frequency antenna portion includes a primary radiator (30, 32, 34, 36) that uses the heatsink portion (20, 22, 24) as a field shaping element to produce an enhanced radiation pattern. 
Regarding claim 17, Samardzija teaches (Figs. 1, 2, 5) an integrated heatsink and antenna structure (10), comprising: a radio frequency antenna portion (12); and heatsink portions (20, 22, 24) flanking a ground plane (20) of the radio frequency antenna portion (12) on opposed edges thereof, wherein the heatsink portions (20, 22, 24) each include at least one heatsink fin that extends away from the ground plane. 
Regarding claim 18, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure (10) of claim 17, wherein the heatsink portion (20, 22, 24) operates to improve one or more antenna properties of the radio frequency antenna portion (12) by altering one or more of: radiation patterns of the radio frequency antenna portion (12); radiation efficiency of the radio frequency antenna portion (12); bandwidth of the radio frequency antenna portion (12) (Pars. 41, 57, “The second antenna element can be large so as to increase efficiency and bandwidth” and “The heat dissipates easier into the air as it spreads over the additional surface of the antenna elements”).
Regarding claim 19, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure (10) of claim 17, wherein: the radio frequency antenna portion (12) increases the heatsink surface area of the integrated heatsink and antenna structure (10); and the heatsink portion (20, 22, 24) improves the radiation patterns of the radio frequency antenna portion (12) by extending a ground plane (20) of the radio frequency antenna portion (12) (Pars. 47, 52).
Regarding claim 20, Samardzija teaches (Figs. 1, 2, 5) A computing device comprising an integrated heatsink and antenna structure (10) that operates as both a heat sink and a radio frequency antenna, the integrated heatsink and antenna structure (10) comprising: a radio frequency antenna portion (12); and a heatsink portion (20, 22, 24), coupled to at least one end of a ground plane of the radio frequency antenna portion, wherein the heatsink portion includes at least one heatsink fin that extends away from the ground plane (20) in opposite directions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Samardzija et al. (U.S. Pub. No. 2018/0342784, hereinafter "Samardzija") in view of Yun et al. (U.S. Pub. No. 2020/00396871, hereinafter "Yun").
Regarding claim 13, Samardzija teaches the integrated heatsink and antenna structure of claim 1. 
Samardzija does not explicitly teach the integrated heatsink and antenna structure of claim 1, wherein portions of the integrated heatsink and antenna structure are made of aluminum or copper.
However, Yun teaches (Par. 57) a heatsink and antenna structure wherein portions of the integrated heatsink and antenna structure are made of aluminum or copper (Par. 57, “For example, the second heat-dissipating structure 370 may be formed of at least one of copper, aluminum, stainless steel (SUS), and graphite, or may include a heat pipe”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Samardzija to have portions of the integrated heatsink and antenna structure be made of aluminum or copper as taught by Yun in order to improve heat dissipation performance (Par. 75).
Regarding claim 14, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure of claim 1,  further comprising  a heat sink base (20) that includes four side surfaces (sides of 20).
Samardzija does not explicitly teach the computing device of claim 1, wherein the radio frequency antenna portion includes multiple radio frequency antenna portions, wherein each of the multiple radio frequency antenna portions are coupled to different ones of the four side surfaces.
However, Yun teaches (Fig. 9) a device (900) wherein the radio frequency antenna portion (930) includes multiple radio frequency antenna portions (930), wherein each of the multiple radio frequency antenna portions (930) are coupled to different ones of the four side surfaces (930-1, 930-2, 930-3, and 930-4, Par. 83). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Samardzija to have the integrated heatsink and antenna structure include a frequency antenna portion at each of the four side corner edges as taught by Yun in order to improve heat dissipation performance (Par. 75).
Regarding claim 15, Samardzija in view of Yun teaches (Samardzija Figs. 1, 2, 5) the integrated heatsink and antenna structure of claim 14, wherein the heatsink base (20) includes at least one addition radio frequency antenna portion (30, 32, 34, 36) mounted between the multiple radio frequency antenna portions (Yun 930-1, 930-2, 930-3, and 930-4) on each of the side surfaces.
Regarding claim 16, Samardzija in view of Yun teaches (Samardzija Figs. 1, 2, 5) the integrated heatsink and antenna structure of claim 14, wherein each of the multiple radio frequency antenna portions includes a grounding plate fixedly secured to one of the four side surfaces.
Response to Arguments
Applicant’s arguments, see page 9, filed April 6, 2022, with respect to the rejection(s) of claim(s) 1 and 17 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied Samardzija reference as noted in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESUS E CANO/
 Examiner, Art Unit 2845                                                                                                                                                                                           
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845